Name: Commission Directive 91/632/EEC of 28 October 1991 adapting to technical progress for the fifteenth time Council Directive 67/548/EEC on the approximation of the laws, Regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances
 Type: Directive
 Subject Matter: marketing;  deterioration of the environment;  documentation
 Date Published: 1991-12-10

 Avis juridique important|31991L0632Commission Directive 91/632/EEC of 28 October 1991 adapting to technical progress for the fifteenth time Council Directive 67/548/EEC on the approximation of the laws, Regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances Official Journal L 338 , 10/12/1991 P. 0023 - 0024COMMISSION DIRECTIVE of 28 October 1991 adapting to technical progress for the fifteenth time Council Directive 67/548/EEC on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (91/632/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (1), as last amended by Directive 79/831/EEC (2), and in particular Articles 19, 20 and 21 thereof, Whereas the Federal Republic of Germany and the Kingdom of Denmark have requested a change in the labelling of a number of substances and notified the Commission accordingly under Article 23 of Directive 67/548/EEC; Whereas examination of the list of dangerous substances in Annex I to Directive 67/548/EEC has shown that this list needs to be adapted in the light of present scientific and technical knowledge; Whereas the provisions of this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives for the Elimination of Technical Barriers to Trade in Dangerous Substances and Preparations, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I of Directive 67/548/EEC is hereby amended as follows: 1. The entries in Annex I of this Directive replace the corresponding entries in Annex I, 4. The entries in Annex II of this Directive are included for the first time in Annex I. 3. The entries with the EC No shown in Annex III of this Directive are deleted from Annex I. Article 2 1. Not later than 1 July 1993 the Member States shall implement the laws, regulations and administrative provisions necessary to comply with this Directive. Member States shall immediately inform the Commission thereof. 2. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 28 October 1991. For the Commission Carlo RIPA DI MEANA Member of the Commission (1) OJ No 196, 16. 8. 1967, p. 1. (2) OJ No L 259, 15. 10. 1979, p. 10. ANNEX I, ANNEX II and ANNEX III These Annexes will be published in Official Journal of the European Communities No L 338 A. (See the notice published on the inside back cover of this Official Journal.)